t c memo united_states tax_court amnesty national petitioner v commissioner of internal revenue respondent docket no filed date darlene r esposito an officer for petitioner william j gregg bartholomew cirenza and benjamin h weaver for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a dollar_figure deficiency in tax and a dollar_figure accuracy-related_penalty under sec_6662 respondent has moved for summary_judgment under rule contending that there are no disputed issues of fact and that he is entitled to judgment as a matter of law we will grant the motion and sustain respondent’s determinations background the following facts are derived from the parties’ pleadings respondent’s motion papers including the exhibits attached thereto and facts deemed estab- lished under rule f petitioner had its principal_place_of_business in new jersey when it timely petitioned this court petitioner during was a new jersey corporation taxable under sub- chapter c petitioner’s sole officer shareholder and employee was darlene esposito who appeared on its behalf in this court petitioner filed a form_1120 u s_corporation income_tax return for on this return it reported gross_receipts of dollar_figure a dollar_figure offset against gross_receipts for claimed returns and allowances and dividend income of dollar_figure yielding total reported income of dollar_figure petitioner claimed deductions totaling dollar_figure for compensation of offi- 1all statutory references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar cers pension and profit sharing plans employee_benefits depreciation and unspecified other deductions on date the irs issued petitioner a timely notice of defici- ency for disallowing for lack of substantiation the claimed offset against gross_receipts and all of the claimed deductions the notice also disallowed for lack of substantiation reported capital losses of dollar_figure concluding that petitioner was taxable as a qualified_personal_service_corporation the irs calcu- lated the tax using a flat rate see sec_11 sec_448 and determined the deficiency and penalty set forth above on date ms esposito filed a petition in her name seeking redetermination of amnesty national’s deficiencies for and she at- tached to the petition the notice_of_deficiency referenced above but no irs notice regarding her own tax_liability or that of amnesty national for represent- ing that no notice_of_deficiency had been issued to ms esposito respondent moved to dismiss for lack of jurisdiction with respect to the tax_year and to substitute amnesty national for ms esposito as the petitioner in this case we 2petitioner reported no capital_gains and a c_corporation cannot deduct capital losses against its other income see sec_1211 the effect of disallowing petitioner’s capital losses was thus to prevent them from being carried to another year see sec_1212 granted both motions thus the only tax_liability currently before us is amnesty national’s corporate_income_tax liability for on date respondent sent petitioner a letter informally request- ing that it produce documents to substantiate its claimed deductions and inviting ms esposito to a conference on date the day before the scheduled conference ms esposito informed respondent’s counsel that she would not ap- pear but would forward any available documents by date respon- dent’s counsel never received any documents he sent a second letter to ms esposito on date explaining that he would serve formal discovery if she did not respond she did not respond on date pursuant to rule respondent served on petitioner a request for production of documents including the following invoices and receipts to substantiate the claimed reduction to gross_receipts for returns and allowances contracts canceled checks or other documents to substantiate the claimed deduction for compensation of officers plan documents canceled checks or other documents to substantiate the claimed deductions for pension profit sharing plans and employee_benefits invoices showing cost_basis and schedules to substantiate the claimed deduction for depreciation bills invoices and canceled checks to substantiate the claimed other deductions and brokerage statements and transaction slips to substantiate the claimed capital losses after receiving no response from petitioner during the ensuing eight weeks respondent filed on date a motion to compel production of documents we granted that motion and directed petitioner to produce the requested docu- ments by date when petitioner produced no documents by that date respondent moved to impose sanctions by order dated date we directed petitioner to respond to that motion by date warning that failure to respond could lead to an order that all documents covered by respondent’s request which petitioner should have produced to respondent shall be excluded from evidence in this case petitioner produced no documents by date four months later on date ms esposito filed a response to our date order her response consisted of eight pages of irrelevant ma- terial that did not address much less supply justification for petitioner’s failure to produce the requested documents on date as authorized by rule c we granted respondent’s motion for sanctions ordering that petitioner shall not be permitted to introduce into evidence at trial any documents that should have been made available to irs counsel in response to this court’s order dated date and that petitioner shall be deemed to have no documentary_evidence relating to the matters enumerated in respondent’s request for production of documents served on petitioner on date on date respondent also filed a motion to show cause why pro- posed facts and evidence as set forth in a proposed stipulation of facts should not be accepted as established under rule f one proposed fact was that petitioner has no substantiation for any of the deductions claimed on its form_1120 for we directed petitioner to show cause by date why the matters covered by respondent’s proposed stipulation of facts should not be deemed estab- lished on date petitioner filed a response to our order that was evasive --indeed barely intelligible--and was not fairly directed to the proposed stipula- tion see rule f on date we made our order to show cause absolute ordering that the facts and evidence set forth in respondent’s pro- posed stipulation of facts marked exhibit a to respondent’s motion to show cause filed date are hereby deemed established for purposes of this case on date respondent filed a motion for summary_judgment con- tending that there are no disputed issues of material fact because all relevant facts have been conceded or deemed established on date we directed peti- tioner to respond to that motion by date on date petitioner filed a response that does not address respondent’s motion or otherwise suggest that there exist any disputed issues of material fact discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 3on date respondent submitted a supplemental stipulation of facts including a copy of petitioner’s form_1120 for and its irs account transcript in our date order we directed petitioner to show cause why that supplemental stipulation of facts should not be accepted as established petitioner filed no response and on date we made that order absolute and deemed the supplemental stipulation of facts established aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of its pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner has set forth no facts showing that there is a genuine dispute for trial we conclude that this case is appropriate for summary adjudication b disallowed deductions on it sec_2014 form_1120 petitioner reported total income of dollar_figure this equaled the sum of gross_receipts of dollar_figure and dividends of dollar_figure the irs did not adjust these figures and there is no dispute concerning petitioner’s in- come the notice_of_deficiency disallowed a reduction to gross_receipts of dollar_figure for returns and allowances and claimed expense deductions for compensation of officers pension and profit sharing plans employee_benefits depreciation and unspecified other deductions dollar_figure in the aggregate yielding total adjust- ments of dollar_figure the irs also disallowed reported capital losses of dollar_figure which did not affect computation of the deficiency deductions are a matter of legislative grace the taxpayer bears the burden of proving its entitlement to all deductions claimed rule a the taxpayer al- so bears the burden of substantiating its claimed deductions by keeping and pro- ducing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs through informal and formal discovery respondent repeatedly requested production of documents substantiating petitioner’s offset to gross_receipts each category of claimed expense deductions and the claimed capital losses after petitioner repeatedly failed to comply with these requests and our orders we granted respondent’s motion for sanctions ordering that petitioner shall be deemed to have no documentary_evidence relating to the se matters because petitioner has failed to carry its burden of proving its entitlement to the gross re- ceipts offset expense deductions and losses reported on its return we sustain all of the adjustments determined in the notice_of_deficiency c tax calculation for the tax_year at issue c corporations were generally taxed at the graduated rates specified in sec_11 however a qualified personal ser- vice corporation as defined in sec_448 was ineligible for graduated rates and was subject_to income_tax at a flat rate of see sec_11 a qualified_personal_service_corporation was a corporation substantially_all of whose activities involved the performance of services in specified professional fields and substantially_all of whose stock was owned by employee s performing services for the corporation see sec_448 the irs determined in the notice_of_deficiency that petitioner was a per- sonal service corporation because substantially_all of its activities involved the performance of services by ms esposito its sole officer shareholder and em- ployee petitioner’s form_1120 arguably contained an admission to this effect because it included a fully completed schedule h sec_280h limitations for a personal_service_corporation psc in any event petitioner has not disputed at any point in this case the irs’ determination that it is a qualified_personal_service_corporation we accordingly sustain the calculation of tax as set forth in the notice_of_deficiency d accuracy-related_penalty the notice_of_deficiency determined a accuracy-related_penalty under sec_6662 concluding that all or part of the underpayment_of_tax is attributable to negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws and disregard includes any careless reckless or intentional disregard sec_6662 since petitioner is a corporation respondent has no burden of production with respect to the penalty see sec_7491 providing that the secretary shall have the burden of production with respect to the liability of any individual for any penalty 126_tc_191 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 the decision whether the taxpay- er acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer may be able to demonstrate reasonable_cause and good_faith by showing reliance on professional advice ibid petitioner has woefully failed to make this showing from all that appears petitioner failed to maintain during adequate business records as required by sec_6001 petitioner supplied no documentary_evidence of any kind to sub- stantiate the deductions at issue and petitioner has not alleged any reliance on professional advice we accordingly sustain respondent’s determination of a negligence_penalty to implement the foregoing an appropriate order and decision will be entered for respondent 4petitioner does not challenge the irs’ compliance with sec_6751 which requires that the initial determination of any penalty be personally approved in writing by the immediate supervisor of the individual making such determination see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42
